 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAMBERT G. CHAMBERS,                                No. 2:18-cv-0613 TLN CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    R. MCFADDEN-JENSEN, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 and has filed an application to proceed in forma pauperis. Under 28 U.S.C.

19   1915(a)(1), the court can authorize the commencement of an action without prepayment of filing

20   fees if the person bringing the action is unable to pay the filing fees. After reviewing plaintiff’s

21   application to proceed in forma pauperis (ECF No. 14), it is clear plaintiff is able to pay the $400

22   filing fee.

23           Accordingly, IT IS HEREBY ORDERED that:

24           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 14) is denied.

25           2. Plaintiff shall submit, within thirty days, the $400.00 filing fee for this action.

26   ////

27   ////

28   ////
                                                         1
 1          3. Plaintiff’s failure to pay the filing fee within 30 days will result in a recommendation

 2   that this action be dismissed without prejudice.

 3   Dated: February 21, 2019
                                                        _____________________________________
 4
                                                        CAROLYN K. DELANEY
 5                                                      UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     cham0613.denifp
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
